Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Claim Interpretation
In claim 3, “alkalis” is interpreted to mean at least metals from the groups of alkali metals or alkaline earth metals because pg. 4 line 13-23 of the specification describes that the metal hydride and dopants may be based on alkaline metals, not just alkali metals.

Claim Rejections - 35 USC § 102/35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5, 10-11, and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang (NPL – “Dynamic reactive sputtering of photochromic yttrium hydride thin films”).
Regarding claim 1, Chang (NPL) teaches sputtering a yttrium (metal target) in an atmosphere of argon and hydrogen (essentially oxygen free) to form a yttrium hydride thin film on glass substrates (Section 2 – Experimental details). Additionally, Chang teaches that the process results in YH:O films which exhibit photochromic properties when illuminated by light and thus the metal hydride layer must have been exposed to oxygen that reacted with the yttrium hydride (Section 2 – Experimental details).
Chang fails to explicitly teach that the yttrium hydride is porous, where the porous yttrium hydride comprises agglomerates where the size of the agglomerates is between 10 and 1000 nm. However, the specification describes that pores/voids in thin films result from the fabrication involving a phase transformation from a gaseous to a solid phase (pg. 10 line 28-32). Chang teaches the metal hydride film is deposited by sputtering (Section 2 – Experimental details), which is a deposition method wherein material is deposited as a vapor and forms a solid on the substrate, and thus the film produced would necessarily have at least some porosity. Additionally, the prior art yttrium hydride film is substantially similar to the yttrium hydride film of the instant application because both are formed by reactive sputtering (Specification pg. 4 line 13-23; Chang – “Experimental details”) and have similar thicknesses between 100 nm and about 2500 nm (Specification pg. 8 line 8-20; Chang – “Results and discussions”) and therefore, though the prior art is silent to the property of agglomerates between 10 and 1000 nm, the yttrium hydride film of Chang is presumed to inherently have the claimed properties, shifting the burden of proof to the applicant. See MPEP 2112.01(I).
Regarding claim 5, Chang teaches the yttrium hydride may include a yttrium dihydride (YH2) regions in addition to YH3 regions (Section 3 – Results and discussions, pg. 624).
Regarding claim 10, Chang teaches that the photochromic material comprises a yttrium hydride layer, which oxygen reacts with to form OH complexes (metal hydroxide) at some of the H positions of the YH2 lattice, and some of the yttrium species gets into a metallic state (at least two of metal hydride, metal oxyhydride, metal hydro-oxide, metal oxide, and metal) (Section 1 - Introduction).
Regarding claim 11, Chang teaches the yttrium hydride is deposited on a glass (transparent) substrate (Abstract; Section 2 – Experimental methods).
Alternatively, Chang teaches depositing on thin plastic mylar substrates (polymer-based) (Section 2 – Experimental methods) at a thickness of 127 micrometers, which inherently results in a transparent substrate.
Regarding claim 21, Chang teaches the yttrium hydride is deposited on a glass substrate (Abstract; Section 2 – Experimental methods).
Alternatively, Chang teaches depositing on plastic mylar substrates (polymer-based) (Section 2 – Experimental methods).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (NPL – “Dynamic reactive sputtering of photochromic yttrium hydride thin films”), as applied to claim 1 above, and further in view of Van der Molen (NPL – “Insulating fcc YH3-δ stabilized by MgH2”).
Regarding claim 3, Chang fails to explicitly teach the yttrium hydride is doped with one or more elements from the groups of at least one of rare earth metals, lanthanides, and alkalis. 
However, Van der Molen (NPL), in the analogous art of switchable yttrium hydride films, teaches YHx may be doped with Mg (Section I – Introduction; Section III-C – Resistivity), which is an alkaline earth metal (alkali) (specification pg. 4 line 13-23), and that the optical and electrical properties of transparent switching mirrors greatly depend on Mg concentration (Fig. 3, Fig. 4c). Chang is concerned with the optical properties of photochromic yttrium hydride-based films that change from transparent to dark upon illumination (Abstract, Section 1 – Introduction). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dope the yttrium hydride film of Chang with Mg to further control the optical properties.

Claims 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (NPL – “Dynamic reactive sputtering of photochromic yttrium hydride thin films”), as applied to claims 1 and 11 above, and further in view of the Mongstad Thesis (NPL – “Thin-film metal hydrides for solar energy applications”).
Regarding claim 6, Chang fails to explicitly teach at least one oxygen permeable capping layer is applied on top of the yttrium hydride prior to the oxygen exposure.
However, the Mongstad Thesis, in the analogous art of photochromic metal hydrides, teaches that O content plays a large role in the kinetics and strength of the photochromic reaction (pg. 82) and that a Mo overlying protection layer may be applied to a transparent yttrium hydride film without exposing the sample to air in order to protect the sample from oxidation (pg. 61). Chang is concerned with the photochromic effect over a large area (Section 3 – Results and discussions, pg. 626). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit a Mo protection layer on the yttrium hydride layer of Chang before exposing it to air in order to control the oxygen content and thus the photochromic effect. Additionally, the Mongstad Thesis states that some oxygen may penetrate a molybdenum capping layer (pg. 191604-2) and thus the molybdenum layer is at least somewhat oxygen permeable.
Regarding claim 12, Chang fails to explicitly teach depositing a thin interface layer on the substrate prior to the fabrication of the yttrium hydride. However, the Mongstad Thesis, in the analogous art of photochromic metal hydrides, teaches improving adhesion and preventing delamination of a transparent yttrium hydride film by depositing a buffer (thin interface) layer of molybdenum (pg. 61). Chang also teaches depositing a transparent yttrium hydride film onto a substrate (Section 3 – Results and discussions, pg. 624) and thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit an intermediate Mo layer on the substrate of Chang before depositing the yttrium hydride film to improve adhesion to the substrate.
Regarding claim 14, Chang fails to explicitly teach the oxygen exposure consists of exposing the yttrium hydride to an oxygen containing atmosphere. However, the Mongstad Thesis, in the analogous art of photochromic metal hydrides, teaches hydride films may be oxidized by storage in air or exposure to light under a solar simulator (Paper I – “Stability”). Chang teaches exposing the film to artificial sunlight (solar simulator) in order to induce the photochromic effect (Section 2 – Experimental details). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the exposure to artificial sunlight with an exposure to air (oxygen containing atmosphere) because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 7/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of a new interpretation of Chang (NPL – “Dynamic reactive sputtering of photochromic yttrium hydride thin films”). 
Chang fails to explicitly teach the size of agglomerates in the yttrium hydride film is 10-1000 nm. However, the process of forming the film of Chang is performed by similar a process to the instant application and thus it is likely that the film of Chang would inherently have the claimed properties.
Applicant argues that Chang discloses deposition of an oxygen-containing yttrium hydride followed by exposing to air and not an oxygen free metal hydride and refers to “The electronic state of thin films of yttrium, yttrium hydrides, and yttrium oxide” for an explanation as to where oxygen comes from. This argument is not persuasive because the only reference Chang makes to the aforementioned article is in the introduction with reference to photo-induced reduction of work function and XPS showing high levels of oxygen in previous studies not necessarily teaching how oxygen is added. Additionally, Chang explicitly teaches depositing a yttrium hydride film with a yttrium target in argon and hydrogen gas (without oxygen).
Mongstad (“Transparent yttrium hydride thin films prepared by reactive sputtering”) and Maehlen (“A new thin film photochromic material: Oxygen-containing yttrium hydride”) are no longer relied on and thus applicant’s arguments with regard to these references are rendered moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797